DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        DARREN E. CLEVELAND a/k/a DARREN CLEVELAND,
                         Appellant,

                                    v.

FEDERAL NATIONAL MORTGAGE ASSOCIATION, CITY OF BOYNTON
  BEACH, FLORIDA, THE HILLS OF LAKE EDEN HOMEOWNER'S
                  ASSOCIATION, INC., et al
                        Appellees.

                              No. 4D20-2662

                          [January 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 50-2018-CA-002617-
XXXX-MB.

  Shawn R. Horwick, Boca Raton, for appellant.

  Charles P. Gufford of McCalla Raymer Liebert Pierce, LLC, Orlando, for
appellee Federal National Mortgage Association.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.